DETAILED ACTION
Election/Restrictions
Claims 4, 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein two connections are made in a direction. However, connections themselves to not have a directions. Clarification is required.
Because claims 2, 3, 5, 8 and 9 depend from claim 1, they are also rejected on this basis. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what the claimed “loop-shaped flow passage” is intended to mean. Further, a plane itself is not defined by two directions. A plane may be defined by the intersection of two directions. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Domae (9,616,673) in view of Aruga et al. (7,156,507) .

 	Regarding claim 1, Domae teaches a recording apparatus comprising:
a carriage (fig. 11, item 43) including a recording head (fig. 10, item H) configured to eject liquid, wherein the carriage is configured to reciprocate in a first direction (fig. 11, direction along guide rails 37, 36) along a scanning direction and in a second direction opposite to the first direction (see fig. 11);
a tank (fig. 11, item T) configured to contain liquid to be supplied to the recording head (compare figs. 10, 11);
a flow passage (fig. 10, item K, Jb, Ja) configured to supply liquid from the tank to the recording head, wherein the flow passage includes (i) a fixed flow passage (fig. 10, item K) connected to the tank and configured not to follow a movement of the carriage, (i1) a first flow passage (fig. 10, passage from K to H containing P) branched off from the fixed flow passage and connected to the recording head in the first direction (see fig. 10), wherein the first flow passage is configured to follow the movement of the carriage (compare figs. 10, 11, note that carriage-side ink tube K, along with both downstream flow passages follows the carriage), and (iii) a second flow passage (fig. 10, passage from K to H containing R) branched off from the fixed flow passage and connected to the recording head in the second direction, wherein the second flow passage is configured to follow the movement of the carriage (compare figs. 10, 11, note that carriage-side ink tube K, along with both downstream flow passages follows the carriage).
Aruga teaches a valve provided in one of the first flow passage and the second flow passage, wherein the valve is configured to limit a flow of liquid from the tank to the recording head and configured to allow liquid to flow from the recording head to the tank (Aruga, see figs. 26, 27). It would have been obvious to one of ordinary skill in the art at the time of invention to add the valve disclosed by Aruga to the device disclosed by Domae because doing so would allow for proper regulation of pressure in the recording head .

 	Regarding claim 2, Domae in view of Aruga teaches the recording apparatus according to claim 1, wherein the valve is configured to block the flow of liquid from the tank to the recording head (Aruga, Note that limiting the flow of liquid necessarily blocks the flow of some of the liquid that would otherwise be supplied to the head).

	Regarding claim 3, Domae in view of Aruga teaches the recording apparatus according to claim 1, wherein the valve is disposed near the recording head (Aruga, see fig. 1).

	Regarding claim 5, Domae in view of Aruga teaches the recording apparatus according to claim 1, wherein the valve includes: a valve first flow passage (Aruga, fig. 26(a), passage between film 22 and tops of protrusions 76) through which liquid passes, a valve member configured to close the valve first flow passage to stop the flow of liquid to the recording head through the valve first flow passage (Aruga, see fig. 26(b)), and a valve second flow passage (Aruga, figs. 26(b), 27, flow passage between protrusions 76 when the valve is in closed state) through which liquid flows even in a state where the valve first flow passage is closed by the valve member (Aruga, compare figs. 26(b), 27), the valve second flow passage having a diameter smaller than a diameter of the valve first flow passage (Aruga, see figs. 26, 27, Note that, as defined above, the limitation is met).

	Regarding claim 8, Domae in view of Aruga teaches the recording apparatus according to claim 1, wherein the first flow passage and the second flow passage form a loop-shaped flow passage extending on a plane defined by the scanning direction and a gravitational direction (see 112 rejection).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Domae in view of Aruga as applied to claim 1 above, and further in view of Hida (7,198,361).

	Regarding claim 9, Domae in view of Aruga teaches the recording apparatus according to claim 1. Domae in view of Aruga does not teach wherein the tank includes a first tank detachably mountable on the recording apparatus, and a second tank fixed to the recording apparatus and configured to contain liquid supplied from the first tank, and wherein the fixed flow passage is connected to the second tank. Hida teaches this (Hida, see fig. 1, Note first tank 3 and second tank 5 that meet the limitation). It would have been obvious to one of ordinary skill in the art at the time of invention to have a tank/sub tank arrangement, as disclosed by Hida, instead of the single-tank arrangement disclosed by Domae in view of Aruga because doing so would allow for the more precise supply of fresh ink from the first tank). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853